                    UNITED STATES DISTRICT COURT
                               FOR THE
                         DISTRICT OF VERMONT


JORGE D.,

       Plaintiff,
                                           Case No. 2:19-cv-00013
               v.

NANCY A. BERRYHILL,
Acting Commissioner of the Social
Security Administration,

       Defendant.



                          OPINION AND ORDER

       Plaintiff Jorge D. brings this action pursuant to 42 U.S.C.

§ 405(g) of the Social Security Act requesting review of the

Commissioner’s decision to deny his application for supplemental

security income (SSI). Now before the Court is Plaintiff’s

motion for judgment reversing the decision of the Commissioner,

and the Commissioner’s motion for judgment affirming the same.

For the reasons set forth below, Plaintiff’s motion is granted,

the Commissioner’s motion is denied, and the matter is remanded

for reconsideration of the evidence.

                              BACKGROUND

  I.     PROCEDURAL HISTORY

       Plaintiff Jorge D. filed an application for SSI on May 29,

2015, alleging an onset date of April 2, 2005. Administrative


                                  1
Record [hereinafter AR] 16. The claim was initially denied on

September 1, 2015, and Mr. D. filed a request for

reconsideration on November 3, 2015. AR 16. Mr. D.’s request was

denied on reconsideration on December 11, 2015. AR 16. He filed

a request for a hearing on January 6, 2016, which was granted,

taking place before Administrative Law Judge (ALJ) Dory Sutker

on May 9, 2019. AR 13-34. Mr. D. received an unfavorable

decision on July 5, 2017. AR 13-34. He filed an appeal with the

Appeals Council on August 2, 2017. AR 588-93. The Appeals

Council denied review on September 19, 2017. AR 1-5.

     On October 13, 2017, Mr. D. filed a complaint in federal

district court, alleging that the ALJ had failed to provide him

with a complete record on which her decision was based. AR 2217.

The district court remanded the case to the Appeals Council with

instructions “to remand the case to an administrative law judge

who will be instructed to proffer the post hearing addition

evidence to Plaintiff, consider all the evidence in the claims

file, offer Plaintiff an opportunity for a new hearing, and

issue a new decision.” AR 2222. On May 31, 2018, the Appeals

Council remanded the case accordingly. AR 593.

     On October 16, 2018, ALJ Sutker held another hearing with

the amended record. She issued a partially favorable decision on

November 1, 2018, finding that Plaintiff was not disabled

between the time of his May 2015 SSI application date through

                                2
November 1, 2018. However, she found that he did become disabled

under the Act as of November 1, 2018 when his age category

changed to that of an individual closely approaching advanced

age. AR 2130. Jorge D. now appeals this decision.

      Mr. D. had made prior applications for Title II disability

insurance and Title XVI SSI benefits on July 6, 2012, with an

alleged onset date of April 2, 2012. AR 394-405. Both of these

claims were denied on June 10, 2014. AR 163-183.

II.   PERSONAL AND MEDICAL HISTORY

      Jorge D. was born on January 2, 1969 and is 51 years old.

From 1996 to 2005, he worked as a construction worker. Some of

his daily tasks during his employment included lifting heavy

items, throwing away debris, and setting up scaffolds. AR 453-

454. From January 2007 to May 2010, Jorge D. was incarcerated at

the Southern State Correction Facility in Vermont, where he

complained of foot and back pain. AR 594-1260. He was unable to

kick during the facility’s group exercise program, AR 1072, and

a physician at the facility found him unsuitable for work camp

until his foot problem was addressed, AR 755.

      On January 19, 2011, Jorge D. was diagnosed with chronic

plantar fasciitis by Dr. Edward P. Smith. AR 1270. Dr. Smith

confirmed this diagnosis at subsequent appointments, prescribing

custom orthotics on September 15, 2011. AR 1264, 1269. On March

26, 2012, Dr. Lewis observed that Jorge D.’s plantar fasciitis

                                 3
was not improving. AR 1262, 1271. Dr. Lewis made the same

observation on August 23 and October 25, 2012, also noting at

the latter appointment that Jorge D. had not been wearing his

orthotics full-time. AR 1272. On August 23, 2012, Dr. Smith

completed a Training and Employment Medical Report for GA and

3Squares VT attesting that Jorge D.’s chronic plantar fasciitis

was expected to last six months, and that he could not work

during that time. On September 19, 2012, Jorge D. reported

having chronic plantar fasciitis, depression, and severe anxiety

in a Social Security Administration Function Report. AR 458-465.

     On October 26, 2012, Jorge D. underwent a consultive

psychological evaluation by Dr. Gregory Korgeski. Jorge D.

scored 27 out of 30 points on a Mini-Mental Status exam. Dr.

Korgeski observed that his symptoms “tend to cluster around

anxiety with partial criteria for several conditions including

panic disorder [and] agoraphobia, but the triggers seem more

akin to anxiety associated with past traumatic disorders.” AR

2063. Dr. Korgeski’s assessment under the DSM IV multiaxal

evaluation criteria was: “Axis I: Anxiety disorder, NOS

(features of PTSD, panic disorder); depression (NOS); history of

cocaine dependence in extended full remission. Axis II:

Antisocial personality features vs. disorder. Axis III: reports

plantar fasciitis.” AR 2062.



                                4
     On November 15, 2012, psychiatrist Dr. Haines performed an

Initial Psychiatric Assessment of Mr. D., observing anxious and

depressed mood, anxious affect, and impairment of attention and

concentration. AR 1307-11. Dr. Haines diagnosed him with panic

disorder with agoraphobia and depression (NOS), and assigned him

a Global Assessment of Functioning score of 48.

     From December 12, 2012 to January 23, 2013, Paul Rodrigue

LMFT at the Brattleboro Retreat counseled Jorge D. on five

occasions. On December 19, 2012, Rodrigue observed symptoms of

depression and anxiety with functional limitations severe enough

to meet the criteria of the Social Security Listings for

Affective Disorders and Anxiety-related disorders. AR 1327,

1328.

     On March 12, 2013, Jorge D. complained of bilateral heel

pain to podiatrist Kimberly Liewbow, DPM. He was diagnosed with

plantar fasciitis / heel spur syndrome, bilateral; peroneal

brevis tendonitis bilateral, and pain in limb. He was given a

lidocaine injection in each heel. AR 1364. On March 22, 2013,

Jorge D. had a physical therapy evaluation at Brattleboro

Memorial Hospital. AR 1365-70. He reported no improvement in

functioning or foot pain upon his release. AR 1748-50.

     Jorge D. received an MRI of his lumbar spine, which showed

an L4-L5 degenerative disc with disc bulge and facet arthropathy

as well as L5-S1 degenerative disc disease with disc bulge and

                                5
facet arthropathy. AR 1729. An MRI of Jorge D.’s feet did not

show sufficient evidence to establish plantar fasciitis. AR

1730.

     Jorge D. was next evaluated by Dr. Hinenin and Wendy King,

PA-C at Pioneer Spine and Sports Physicians. The evaluating team

observed an antalgic gait, a limp in the left leg, moderate plus

pes panus bilaterally, and intolerance to touch on the surfaces

of his mid and hind foot. AR 1484. He demonstrated a positive

straight leg raise on the right side. AR 1484. Jorge D. was

assessed to have lumbago, myalgia and myositis, and neuritis or

radiculitis thoracic or lumbrosacral unspecified. AR 1482-1450.

     On October 1, 2013, Dr. Haines offered his opinion on Jorge

D.’s conditions in the context of the Social Security Listing

12.04 (Affective disorders) and 12.06 (Anxiety related

disorders). AR 1573-75. He found that Jorge D. displayed 5 of

the Part “A” criteria for Listing 12.04 and 7 of the Part “A”

for Listing 12.06. AR 1573-75. Among the Part “B” criteria, he

found moderation in activities of daily living, moderate

difficulties in maintaining social functioning, marked

difficulties in maintaining concentration, persistence and pace,

and repeated episodes of decompensation, each of extended

duration. AR 1573-75. From September 27, 2013 to November 1,

2013, Jorge D. continued to see Paul Rodrigue, LMFT. AR 1556-

1571. He reported anxiety and depression. AR 1556-71.

                                6
     Between August and November 2013, Dr. Eric Pofcher saw

Jorge D. on four occasions at Brattleboro Primary Care. AR 1519-

39. In a letter written on November 15, 2013, Dr. Pofcher

observed that “Patient is totally disabled. Among his

limitations, he is unable to walk very far, unabl[e] to sit and

unable to stand without rapid development of pain.” AR 1585,

1588. On January 24, 2014, Dr. Pofcher signed a Temporary

Medical Deferment, finding Jorge D. unable to perform physical

work activities for an 8 hour day. AR 1587.

     On February 4, 2014 and March 3, 2014, Jorge D. went to a

Pain Clinic consultation at Dartmouth Hitchcock Medical Center.

He reported chronic knee, bilateral foot and lumbar back pain,

and reported slight relief with opioid medication. AR 1681-96.

Jorge D. was referred to physical therapy and given a TENS unit

to manage pain, along with a continued home exercise program. AR

1681-96. He was also seen at the Brattleboro Retreat Pain Clinic

on February 10, 2014 for foot pain from plantar fasciitis and

secondary knee and back pain related to an abnormal gait. AR

1753-54. On February 18, 2014, he was admitted to the Chronic

Pain Program at the Brattleboro Retreat. AR 1753-54.

     On February 20, 2014, Dr. Haines completed a questionnaire

regarding Jorge D.’s health conditions. He indicated that Jorge

D. had diagnoses of post-traumatic stress disorder with

secondary anxiety and depression, ADHD, panic with agoraphobia,

                                7
and chronic physical pain in the feet and legs. AR 1590. He

indicated that Jorge D.’s condition would adversely affect his

ability to maintain a job or work to a similar degree. AR 1590.

On April 16, 2014, Jorge D. testified at a hearing before ALJ

Thomas Merrill in which he recounted his extensive problems with

sitting, standing, and walking. AR 69-79.

     On September 16, 2014, Jorge D. had an initial visit with

Dr. Blofson at Maplewood Family Practice, in which he presented

with bilateral foot pain, back pain, and knee pain. AR 1697-99.

Concerned about his high dose of narcotics, Dr. Blofson began to

taper his narcotics medications on December 22, 2014. AR 1729.

     Jorge D. had another evaluation by Dr. Haines on November

6, 2014. Dr. Haines observed that the patient exhibited a

generalized anxiety disorder, depressive disorder, and attention

deficit hyperactivity disorder. AR 1772-77. Mr. D. continued to

see Dr. Haines from November 6, 2014 to January 12, 2016,

exhibiting depression, anxiety, panic with agoraphobia, and

ADHD. AR 1949-75, 1954. Dr. Haines set a goal of stabilizing the

patient’s anxiety while increasing his ability to function on a

daily basis.

     On March 12, 2015, Jorge D. was assessed by Heather

Humphrey-LeClair, LCMHC, LADC, at the Brattleboro Retreat. Mr.

D. met the criteria for cocaine dependence in sustained full

remission and cannabis abuse, and also reported previous co-

                                8
occurring diagnoses of ADHD, chronic pain, panic attacks, and

severe anxiety. AR 1755-63, 1796-1811. On March 27, 2015, Jorge

D. scored 42 on a Beck Depression inventory, indicating moderate

to severe depression. AR 1782. His clinician set a goal of

reducing the frequency and intensity of his anxiety “so that

daily functioning is not impaired.” On June 2, 2015, Dr. Haines

described Jorge D.’s mood as anxious and discouraged. AR 1788.

     On June 19, 2015, Jorge D. returned to see John Murphy,

D.O., at the Brattleboro Retreat Pain Clinic. His physical exam

demonstrated extreme tenderness of the arches, extremities not

within normal limits, and evidence of plantar fasciitis. AR

1767-69. On July 2, 2015, Jorge D. was diagnosed with chronic

pain syndrome by clinical psychologist Dr. James Benton. AR

1827. Jorge D. attended a Mindfulness Group for Chronic Pain at

the Brattleboro Retreat from July 9 to December 3, 2015.

     James Carew, LICSW, had seen Mr. D. in psychotherapy 21

times from March to August 2015. AR 1823-25. In a treatment

summary dates August 3, 2015, Mr. Carew reported that Mr. D.

presented with physical pain that caused him difficulty walking

and led him to use a cane. AR 1823-24. Jorge D. also showed

overwhelming anxiety that limited his ability to leave home, as

well as limited mobility and lack of access to transportation

that led him to miss medical appointments. AR 1823-24. Mr. Carew



                                9
assigned DSM-IV diagnoses on Axis I of Agoraphobia and PTSD, and

a GAF score of 45 on Axis V. AR 1825.

       On November 13, 2015, Jorge D. completed a Social Security

Administration Function Report describing his difficulties in

sitting, standing, walking, and carrying out activities in daily

life. AR 2380-87. On November 25, 2015, Dr. Carew attested that

Jorge D. had seen him in psychotherapy 38 times since March 6,

2015, and that the patient had difficulty with mobility,

struggled with anxiety and depression, and had difficulty

leaving home. He diagnosed him with agoraphobia and PTSF with a

GAF score of 45. AR 1882-85.

       On December 10, 2015, Dr. Geoffrey Knisely of Disability

Determination Services found that Mr. D. had the physical

capacity to perform full time work at the light exertion level

with no limitations, and that he was therefore not disabled. AR

206, 209. On December 11, 2015, Dr. Howard Goldberg of

Disability Determination Services completed a Psychiatric Review

Form for Jorge D., finding that he had moderate limitations in

most areas of mental functioning, but a “markedly limited”

ability to interact with the general public. AR 207-208. Dr.

Goldberg concluded that Jorge D. was psychologically capable of

maintaining concentration and pace for 2 hour periods of time

over an eight hour work day throughout a typical week. AR 207-

208.

                                 10
     Jorge D. had an initial occupational health visit with Dr.

Alexandra Dulude on May 27, 2016. Dr. Dulude concluded that the

patient’s limitations did not meet the Social Security medical

criteria for Listings 1.02 (Major dysfunction of a joint) or

1.04 (Disorders of the spine), but he may meet the requirements

for Depression and PTSD depending on the opinion of his mental

health provider. AR 1996-2002. Jorge D. attended a residual

functional capacity (RFC) assessment to further document his

functional limitation on August 4, 2016. AR 2043-47. Objective

testing showed that Mr. D. had a sitting tolerance of 33 minutes

and a dynamic standing tolerance of 20 minutes. AR 2043-51. He

scored in the 1st percentile in the Crawford Small Parts Test and

performed most tasks slowly. A follow-up residual functional

capacity assessment with Dr. Huyck on November 7, 2016 showed

Mr. D. to have impairment in fine motor coordination,

ambulation, lifting, squatting, stair climbing, standing

tolerance, pace, and balance. AR 2048-51.

     Dr. Haines completed a Mental Impairment Questionnaire for

Jorge D. on January 24, 2017. AR 2055. Dr. Haines diagnosed

Jorge D. with recurrent major depression, panic disorder with

panic attacks, generalized anxiety disorder, and ADHD; Dr.

Haines further attested to the patient’s moderate restrictions

in daily activities, extreme difficulties in maintaining social

functioning, marked to extreme difficulties maintaining

                               11
concentration, persistence, and pace, and 1-2 episodes of

decompensation within a 12-month period of at least 2 weeks

duration each. AR 2055. Dr. Haines wrote that Mr. D. does not

have sufficient ability to focus and concentrate to stay on task

at the job. AR 2055.

III. THE ALJ’S DECISION
       A. Overview of the Five-Step Sequential Evaluation
          Process
     The Social Security regulations provide a five-step

sequential process for evaluating disability claims. See Butts

v. Barnhart, 388 F.3d 377, 380-81 (2d Cir. 2004). The first step

requires the ALJ to determine whether the claimant is presently

engaging in "substantial gainful activity." 20 C.F.R. §§

404.1520(b), 416.920(b). If the claimant is not so engaged, step

two requires the ALJ to determine whether the claimant has a

"severe impairment." 20 C.F.R. §§ 404.1520(c), 416.920(c). If

the ALJ finds that the claimant has a severe impairment, the

third step requires the ALJ to make a determination as to

whether that impairment "meets or equals" an impairment listed

in 20 C.F.R. Part 404, Subpart P, Appendix 1 ("the Listings").

20 C.F.R. §§ 404.1520(d), 416.920(d). The claimant is

presumptively disabled if his or her impairment meets or equals

a listed impairment. Ferraris v. Heckler, 728 F.2d 582, 584 (2d

Cir. 1984).



                               12
     If the claimant is not presumptively disabled, the ALJ is

required to determine the claimant’s RFC, which means the most

the claimant can still do despite his or her mental and physical

limitations based on all the relevant medical and other evidence

in the record. 20 C.F.R. §§ 404.1520(e), 404.1545(a)(1),

416.920(e), 416.945(a)(1). The fourth step requires the ALJ to

consider whether the claimant’s RFC precludes the performance of

his or her past relevant work. 20 C.F.R. §§ 404.1520(f),

416.920(f).

     Finally, at the fifth step, the ALJ determines whether the

claimant can do "any other work." 20 C.F.R. §§ 404.1520(g),

416.920(g). The claimant bears the burden of proving his or her

case at steps one through four, Butts, 388 F.3d at 383; and at

step five, there is a "limited burden shift to the Commissioner"

to "show that there is work in the national economy that the

claimant can do," Poupore v. Astrue, 566 F.3d 303, 306 (2d Cir.

2009) (clarifying that the burden shift to the Commissioner at

step five is limited, and the Commissioner "need not provide

additional evidence of the claimant’s [RFC]").

       B. The ALJ’s Analysis of Mr. D.’s Case
     In this case, the ALJ first found that Mr. D. had not

engaged in substantial gainful activity since May 29, 2015, the

date of his application. AR 2114. At step two, the ALJ concluded



                               13
that Mr. D. has the following severe impairments: degenerative

disc disease; bilateral peroneal brevis tendonitis; anxiety

disorder unspecified; depressive disorder unspecified, and

attention deficit hyperactivity disorder. AR 2114.

     At step three, the ALJ concluded that Mr. D.’s severe

impairments did not meet or medically equal a listed impairment

set forth in 20 C.F.R. Part 404, Subpart P, Appendix 1. AR 2115.

With regard to major joint dysfunction, ALJ Sutker found that

the record did not establish Mr. D.’s inability to ambulate

effectively or to perform fine and gross movements. AR 2115.

With respect to spine disorders, the ALJ found that the record

did not establish a compromised nerve root, spinal cord

compression, limited spinal motion, motor and / or sensory and

reflect loss, or a positive straight leg test. AR 2115.

     Finally, the ALJ concluded that the claimant’s mental

impairments did not meet the criteria of Listings 12.04 and

12.06. AR 2115. First, she found that the claimant had moderate

limitations with respect to understanding, remembering, and

applying information. AR 2116. The ALJ came to this conclusion

based on reports in the record that Mr. D. arranges medical

rides prior to his appointments, reads, uses the internet,

manages his personal finances, prepares simple meals, and uses

public transportation. AR 2116. Next, ALJ Sutker found that Mr.

D. has moderate to marked limitations in interacting with

                               14
others. AR 2116. While noting Mr. D.’s social isolation and

inability to tolerate crowds and other social stressors, the ALJ

pointed to his ability to maintain friends, take public

transportation, maintain a romantic relationship, and have long-

term treating relationships with his psychiatrist and primary

care physician as evidence that his difficulties fall short of

extreme. AR 2116. With regard to concentration, persistence, or

pace, the ALJ concluded that Mr. D. has moderate difficulties.

AR 2116. While the ALJ acknowledged claims of difficulty

concentrating and completing tasks, the ALJ also noted that Mr.

D.’s medical record offers no evidence of cognitive impairment

or thought disorder, and he is able to carry out daily tasks

such as cooking, shopping, or managing his medications. AR 2116.

Finally, the ALJ found moderate limitations as for adapting and

managing oneself. She noted that while Mr. D. struggles with

issues related to agoraphobia, he has been able to socialize

with his friends, maintain his hygiene, and use public

transportation. AR 2116-17.

     In support of her findings regarding Jorge D.’s physical

condition, the ALJ gave significant weight to the opinions of

state agency reviewers Dr. Leslie Abramson and Dr. Geoffrey

Knisely, and some weight to the opinions of Dr. Alexandra

Dulude. AR 2120-21. She gave no weight to the functional

capacity assessment carried out by Gregory Morneau, OT, or to

                               15
the opinions of Dr. Tony Blofson, who was Mr. D.’s primary care

provider. AR 2121.

     In assessing Jorge D.’s mental RFC, the ALJ allotted

significant weight to the opinions of state agency consultants

Joseph Patalano, Ph.D. and Howard Goldberg, Ph.D. The ALJ gave

lesser weight to the opinions of Mr. D.’s treating therapist,

Dr. Haines, in part due to her assessment of inconsistencies

between his opinion, his treatment notes, and the medical

evidence of record. AR 2125. The ALJ did not consider the

opinions of treating physician Dr. Pofcher.

     Based upon her consideration of this evidence, the ALJ

found that, prior to May 1, 2018, Jorge D. had the RFC to

perform light work allowing for no climbing ladders, ropes, and

scaffolds; occasionally climbing ramps and stairs, balancing,

stooping, kneeling, crouching, and crawling; and no exposure to

hazards such as unprotected heights and moving mechanical parts.

AR 2126. The ALJ considered Jorge D.’s past relevant work as a

construction worker and concluded that he is unable to perform

this work in light of his RFC. AR 2128.

     Finally, the ALJ accounted for Jorge D.’s recent entrance

into a higher age category by concluding that, beginning on

November 1, 2018, considering Mr. D.’s age, education, work

experience, and RDC, there are no jobs that exist in significant

numbers in the national economy that he could perform. AR 2129.

                               16
As such, the ALJ concluded that Jorge D. was not disabled prior

to November 1, 2018, but became disabled on that date and has

continued to be disabled through the date of her decision. AR

2129.

                       STANDARD OF REVIEW

     The Social Security Act defines the term "disability" as

the "inability to engage in any substantial gainful activity by

reason of any medically determinable physical or mental

impairment which can be expected to result in death or which has

lasted or can be expected to last for a continuous period of not

less than 12 months." 42 U.S.C. § 423(d)(1)(A). A person will be

found disabled only if it is determined that her "impairments

are of such severity that [s]he is not only unable to do [her]

previous work[,] but cannot, considering [her] age, education,

and work experience, engage in any other kind of substantial

gainful work which exists in the national economy." 42 U.S.C. §

423(d)(2)(A).

     In considering a Commissioner’s disability decision, the

Court “review[s] the administrative record de novo to determine

whether there is substantial evidence supporting

the . . . decision and whether the Commissioner applied the

correct legal standard.” Machadio v. Apfel, 276 F.3d 103, 108

(2d Cir. 2002) (citing Shaw v. Chater, 221 F.3d 126, 131 (2d

Cir. 2000)); see 42 U.S.C. § 405(g). Substantial evidence is

                               17
“more than a mere scintilla. It means such relevant evidence as

a reasonable mind might accept as adequate to support a

conclusion.” Richardson v. Perales, 402 U.S. 389, 401 (1971);

Poupore, 566 F.3d at 305.   In its deliberations, a court should

bear in mind that the Social Security Act is “a remedial statute

to be broadly construed and liberally applied.”   Dousewicz v.

Harris, 646 F.2d 771, 773 (2d Cir. 1981).

                            DISCUSSION

I. The ALJ’s Evaluation of Medical Evidence

     Jorge D. first submits that the ALJ erred by failing to

consider opinion and medical evidence from his 2012 SSI

Applications. ECF 9 at 4. This argument lacks merit. Under 20

CFR §§ 416.335 and 416.912(b)(1), an ALJ is required to develop

a claimant’s complete medical history for at least 12 months

prior to the application’s date of filing unless “there was

reason to believe development of an earlier period was

necessary.” Here, medical evidence from Mr. D.’s 2012

Application is from over a year prior to the May 2015

Application, and there is no indication from the record that the

older information is necessary to this adjudication. While the

Appeals Council remanded this case in order for the ALJ to

proffer evidence from the 2012 Application to Plaintiff’s

counsel, Plaintiff’s counsel attested at the time of the

November 2018 hearing that the amended record “does not contain

                                18
new and material evidence related to the time period on or

before the date of the last decision.” AR 2112.

     Mr. D. contends that the 2012 Application medical evidence

should have been evaluated because it still tends to support the

opinion evidence in his 2015 Application.   However, while this

evidence may have been relevant to present issues, Mr. D. has

not shown that its evaluation was necessary to a just

adjudication of his 2015 Application such that the ALJ would

have been required to evaluate it. The ALJ did not commit error

on this ground.

     Jorge D. also submits that the ALJ erred by failing to

evaluate medical evidence associated with his 2015 Application:

specifically, Dr. Karen Huyck’s November 2016 opinion, Mr. James

Carew, LICSW’s two 2015 opinions, Dr. Kimberly Liebow’s

treatment records from March to June 2013, and Dr. Edward

Smith’s opinions from August 2012.

     Dr. Liebow and Dr. Smith’s medical opinions are both from

over a year prior to Mr. D.’s May 2015 SSI application date, and

Mr. D. has not shown that this evidence was necessary to review

his current claim. The opinions of Dr. Huyck and Mr. Carew do

fall within the relevant term. Notably, however, “an ALJ’s

failure to cite specific evidence does not indicate that such

evidence was not considered.” Brault v. Soc. Sec. Admin. Comm’r,

683 F.3d 443, 448 (2d Cir. 2012). As such, the ALJ did not

                               19
necessarily commit an error because she did not discuss this

opinion evidence in her opinion, as she may have still accounted

for them in her analysis. The Court addresses the issue of

whether the ALJ evaluated these opinions in a manner consistent

with substantial evidence in the following section.

II. The ALJ’s Weighing of Medical Evidence.

     Next, Jorge D. contends that the ALJ failed to correctly

weigh the opinion evidence. Plaintiff prevails on this argument.

The ALJ relied almost exclusively upon the conclusions of non-

examining experts Dr. Leslie Abramson and Dr. Geoffrey Knisely,

with some weight given to the opinions of Dr. Alexandra Dulude.

She gave lesser weight to the functional capacity assessment

carried out by Gregory Morneau, OT, and no weight to the

opinions of Dr. Tony Blofson and Dr. Karen Huyck. In making a

determination of Jorge D.’s mental health, the ALJ relied almost

exclusively upon the conclusions of non-examining consultants

Dr. Joseph Patalano, Ph.D. and Dr. Howard Goldberg, Ph.D.,

giving lesser weight to Jorge D.’s treating psychiatrist, Dr.

Jeffrey Haines, and no apparent weight to Jorge D.’s treating

psychotherapist, James Carew, LISCW.

     A.) Assessment of Mental Health RFC

     Mr. Patalano and Mr. Goldberg’s opinions, based solely upon

a review of medical records, were not consistent with the

opinions of mental health providers who either met with or

                               20
treated Mr. D. in the years prior to the hearing. Dr. Haines had

served as Jorge D.’s treating psychiatrist since November 2012,

having had numerous sessions together over the years. In his

2017 opinion, Dr. Haines indicated that Jorge D.’s anxiety and

depression met the criteria of Social Security listings 12.04

and 12.06.   AR 2052-56. He determined that Jorge D. faced

extreme difficulties in maintaining social functioning, along

with marked to extreme difficulties in maintaining

concentration, persistence, and pace. AR 2052-56.

     The ALJ downgraded the impact of Dr. Haines’s opinions

based on an evaluation that it was inconsistent with the

“objective medical evidence in the record and not well

supported” and inconsistent with Dr. Haines’ treatment notes. AR

2125. The ALJ came to this conclusion on account of the fact

that Dr. Haines’ treatment notes report that Jorge D. presented

with normal mental status exams, normal speech, logical

thoughts, good insight, and euthymic affect at his appointments.

AR 2125. However, Jorge D.’s alert and cogent comportment during

a psychiatry appointment with an established care provider is

not inconsistent with severe psychiatric difficulty in other

situations; it is possible for a claimant to appear normal at a

medical appointment while suffering from serious mental illness.

The ALJ also based her conclusion on record evidence that Jorge

D. was capable of many daily activities, inferring that this

                                21
rendered Dr. Haines’ determination of extreme limitations in

social functioning, concentration, persistence, and pace

untenable. AR 2125. Once again, however, a medical finding of

serious anxiety need not translate to complete debilitation in

order to pass muster.

     Moreover, Dr. Haines’ treatment notes are not inconsistent

with his opinions. Rather, they have repeatedly indicated that

Jorge D. suffered from longstanding and significant anxiety,

panic disorder with agoraphobia, and depression in a manner that

supports his 2017 medical opinion. See AR 1573-75, 1590, 1788,

1829-30, 1954, 1957-59, 1962. Moreover, Dr. Haines’ 2017 opinion

was also consistent with symptoms found by examiners Dr.

Korgeski, AR 2058-59, 2063, Mr. Rodrigue, AR 1554-71, Mr. Carew,

AR 1823-25, 1882-85, and Mr. Price, AR 1782-83.

     The ALJ failed to properly address Dr. Haines’ treatment

relationship with the record, the fact that his opinions were

not at odds with other information in the record, or his

expertise as a psychologist. When compared to a review of

documents by Dr. Palatano and Dr. Goldberg, Dr. Haines’ ongoing

relationship with Jorge D. was more likely to produce an

accurate understanding of the Jorge D.’s capabilities. There is

no dispute as to Dr. Haines’ professional qualifications, and

the Court finds that the ALJ failed to give his opinions

appropriate weight.

                               22
     The ALJ also failed to evaluate James Carew’s opinions and

to give them appropriate weight. Again, this provider had a

professional relationship with Jorge D. over a period of many

months, and formed his opinions based upon that relationship.

The ALJ did not evaluate James Carew’s opinion at all in the

course of her opinion. Defense counsel argues that this was

because Carew is not considered an "acceptable medical source"

under the federal regulations (20 C.F.R. 404.1513(d)).

     Social Security Rule 06–03 provides that "medical sources

who are not ‘acceptable medical sources’ . . . have increasingly

assumed a greater percentage of the treatment and evaluation

functions previously handled primarily by physicians and

psychologists. Opinions from these medical sources, who are not

technically deemed ‘acceptable medical sources’ under our rules,

are important and should be evaluated on key issues such as

impairment severity and functional effects, along with the other

relevant evidence in the file." SSR 06–03p; Titles II and XVI:

Considering Opinions and Other Evidence From Sources Who Are Not

"Acceptable Medical Sources" in Disability Claims; Considering

Decisions on Disability by Other Governmental and

Nongovernmental Agencies, 71 Fed. Reg. 45593 (Aug. 9, 2006)

(hereafter SSR 06–03).

     In deciding how much weight to grant such an opinion, the

Commissioner must consider the following factors: how long the

                               23
source has known and how frequently the source has seen the

individual; how consistent the opinion is with other evidence;

the degree to which the source presents relevant evidence to

support an opinion; how well the source explains the opinion;

whether the source has a specialty or area of expertise related

to the individual’s impairment(s), and any other factors that

tend to support or refute the opinion. SSR 06–03; see Reynard v.

Colvin, 220 F. Supp. 3d 529, 537–38 (D. Vt. 2016).

     Here, the ALJ failed to engage in this analysis at all.

Jorge D. was in regular therapy with Mr. Carew throughout 2015:

he had attended thirty eight sessions with him between March and

November. During those sessions, Jorge D. shared that he

suffered from overwhelming depression and anxiety which limited

his ability to leave home. Mr. Carew assigned the patient DSM-IV

diagnoses on Axis I of Agoraphobia and PTSD. Accordingly,

Carew’s conclusions about Jorge D.’s mental health limitations

were consistent with Dr. Haines’ evaluation. For these reasons,

the ALJ’s weighing of Mr. Carew’s opinion is not consistent with

substantial evidence.

     B.) Assessment of Physical RFC

     Jorge D. submits that the ALJ improperly weighed the record

medical opinion evidence in making an RFC determination. First,

he argues that the ALJ’s failure to evaluate Dr. Karen Huyck’s

opinion was reversible error. This argument lacks merit, as the

                               24
Plaintiff has not shown that an evaluation of this opinion was

necessary to the case. As the Commissioner argues, Dr. Huyck’s

treatment notes were a “review of [Mr. D.’s] RFC performed on

8/4/2015” by Mr. Gregory Morneau, whose report the ALJ reviewed

at length in her opinion. The ALJ may have reasonably refrained

from discussing Dr. Huyck’s opinion to avoid duplicative

analysis. As such, the ALJ did not err in leaving out an

analysis of Dr. Huyc’s opinion, as its underlying contents were

still addressed in the opinion.

     Next, Mr. D. contends that the ALJ erred by giving no

weight to Dr. Dulude’s statement that Mr. D. “may meet a listing

for depression and posttraumatic stress disorder” on account of

the fact that this issue was outside of her area of expertise.

This argument also lacks merit. The ALJ’s decision to discount

Dr. Dulude’s statement was based in a reasonable analysis that

passes muster under the substantial evidence standard.

     Jorge D. also proffers that the ALJ erred by giving no

weight to treating primary care physician Dr. Blofson’s

certificate of disability. The Commissioner discounted the

certificate by citing to 20 CFR § 416.1527(d)(1), which states

that an ALJ need not give any “special significance” to an

opinion on issues reserved to the Commissioner. Dr. Blofson’s

opinion that Jorge D. was disabled is a conclusory statement on

a matter reserved to the Commissioner, and hence the ALJ is not

                                  25
obligated to give it any special weight. Moreover, as the

Commissioner argues, the ALJ’s opinion appears to be based in

some review of Dr. Blofson’s overall records, even if these

records are not specifically cited. As such, the ALJ did not

commit reversible error by allocating no weight to Dr. Blofson’s

conclusory statement, as there is no indication that the ALJ

failed to evaluate his opinion entirely in her analysis.

     However, the ALJ did err by according lesser weight to Mr.

Greg Morneau’s opinion on account of her assessment that (1) it

was not the result of objective testing and (2) that Mr. Morneau

is not an acceptable medical source according to program rules.

The ALJ also gave Mr. Morneau’s findings “some weight” for the

period on and after May 1, 2018 and less weight in the period

prior without giving “good reasons” for this inconsistency.

     First of all, Mr. Morneau’s treatment opinion was based in

medical evidence: Mr. Morneau facilitated a residual functional

capacity assessment in which Jorge D. was asked to engage in a

number of actions while Mr. Morneau assessed his capabilities.

Mr. Morneau’s conclusions that Jorge D. had a sitting tolerance

of thirty-three minutes, a standing capacity of only twenty

minutes, and fine motor coordination in the 1st percentile were

based in his observations of the patient over the course of a

musculoskeletal capacity test.



                                 26
     Moreover, pursuant to 20 CFR §§ 416.902 and 416.920(c) and

SSR 06-03, Mr. Morneau’s opinion must be reviewed under the same

standard as that of an “acceptable medical source.” (“In

addition to evidence from ‘acceptable medical sources,’ we may

use evidence from ‘other sources,’ as defined in 20 CFR

404.1513(d) and 416.913(d), to show the severity of the

individual's impairment(s) and how it affects the individual's

ability to function. These sources include, but are not limited

to: medical sources who are not ‘acceptable medical sources,’

such as nurse practitioners, physician assistants, licensed

clinical social workers, naturopaths, chiropractors,

audiologists, and therapists . . .)” SSR 06-03.

     Notably, Mr. Morneau’s observations were consistent with

Dr. Haines’ and Mr. Carew’s observations of Jorge D.’s limited

mobility. Moreover, ALJ’s willingness to accord Mr. Morneau’s

opinion more significant weight after May 1, 2018 undermines the

strength of her negative evaluation of this evidence due to the

quality and nature of the opinion. As such, the ALJ did not

provide “good reasons” for discounting Mr. Morneau’s opinion in

her analysis prior to May 1, 2019, which we reverse and remand.

     Finally, the ALJ also erred in giving significant

persuasive weight to Dr. Abramson and Dr. Knisely in light of

the fact that they did not review the complete record. Notably,

these reviewers did not review any medical records after

                               27
December 2015, including the opinions of Dr. Haines and more

recent records from the Brattleboro Retreat, which make up a

significant portion of relevant evidence. Given this major

limitation in their review, the ALJ’s allotment of “significant

weight” to their opinions is not supported by substantial

evidence. This matter must therefore be remanded for proper

consideration of the evidence.

III. Review of Listing Criteria, RFC Assessments, Finding of No
Disability Prior to November 1, 2018, and Evaluation of
Plaintiffs’ Statements of Symptoms

     Jorge D. also argues that the ALJ erred in reviewing the

criteria of Listings 12.04 and 12.06, in making conclusions

regarding his RFC, in making a determination of no disability

prior to an onset date of November 1, 2018, and in finding that

his statements concerning the intensity, persistence, and

limiting effect of his symptoms were not fully supported prior

to November 1, 2018. In light of the errors in weighing record

evidence noted above, the ALJ’s evaluation of all four of these

questions must be recalibrated in order to accord with

substantial evidence. These questions must therefore be remanded

for reconsideration after a proper consideration of the

evidence.

                           CONCLUSION

     In sum, the ALJ failed to give appropriate weight to the

opinions of Dr. Haines, Mr. James Carew, Mr. Gregory Morneau,

                                 28
Dr. Abramson, and Dr. Knisely. The Court therefore finds that

the ALJ’s conclusions were not supported by substantial

evidence. This matter must therefore be remanded for proper

consideration of the evidence.

     For the foregoing reasons, Plaintiff’s motion to remand is

granted, the Commissioner’s motion to affirm is denied, and the

case is remanded for reconsideration of the evidence.

     DATED at Burlington, in the District of Vermont, this 27th

day of March, 2020.

                                 /s/ William K. Sessions III
                                 William K. Sessions III
                                 District Court Judge




                                  29
